Citation Nr: 1110614	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  08-34 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an earlier effective date prior to December 11, 2006 for the 90 percent rating of bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom

INTRODUCTION

The Veteran had active service from November 1973 to November 1976. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Honolulu, Hawaii, which granted a 90 percent rating for bilateral hearing loss effective December 1, 2006. 

A subsequent June 2008 rating decision increased the rating for bilateral hearing loss to 100 percent effective June 10, 2008. 

In September 2010 a videoconference hearing was held before the undersigned; the transcript is of record. 


FINDING OF FACT

The earliest document in the claims file that may be accepted as a claim for increased rating for bilateral hearing loss was received at the RO on December 11, 2006.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to December 11, 2006 for the increased rating of 90 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For claims for increased evaluation, the notice must inform the Veteran of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated November 2007.   

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran was afforded the opportunity to give testimony before the Board, which she did.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements. The Veteran is not prejudiced by a decision on the claim at this time.


Effective Date

The Veteran contends that she is entitled to an earlier effective date as her hearing loss has been worse since 1978. 

The Veteran separated from service in November 1976.  

In January 1978 the Veteran filed a claim for hearing loss.  A May 1978 rating decision granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) rating.  The accompanying letter stated that the reason the Veteran did not receive a higher evaluation is that she failed to report for an audiology examination.  The letter was addressed to the mailing address provided on the January 1978 claim form.  

In a statement received December 11, 2006 the Veteran requested a revaluation of her service connected hearing loss disability as it has gotten worse over the years.  

At the Board hearing the Veteran testified that when she got out of service she sought help for her hearing loss from the state office, as there wasn't a veterans' service office at the time, and was told there was nothing they could do.  However the record demonstrates that the Veteran did in fact file a claim for service connection in 1978, furthermore she referred to her service connected hearing loss in her December 2006 request for an increased rating.  The Veteran testified that she has received private treatment for her hearing disability since service and that had she known to submit paperwork prior to December 2006 then she would have.  

The effective date of an evaluation and award of compensation for an increased rating claim is either the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  In cases involving increases in disability compensation, the effective date will be the earliest date at which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  Otherwise, the date of receipt of the claim will be the effective date.  38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit. 38 C.F.R. § 3.1(p).  "Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).

The earliest possible effective date for a higher evaluation is one year prior to the December 11, 2006 claim.  See 38 C.F.R. § 3.400(o)(2).  

Therefore, it must be determined if the evidence of record shows that a rating of 90 percent is warranted for the Veteran's service-connected bilateral hearing loss at any time between December 11, 2005, and the current December 11, 2006 effective date of the increased rating to 90 percent.  

Private audiograms from June 1984 to March 2003 were submitted.  A private audiogram from April 2007 was also submitted.  However, there is no evidence from the time period December 11, 2005 to December 11, 2006 as such it is not factually ascertainable that an increase in disability had occurred during the one year time period prior to the receipt of the claim on December 11, 2006.  

In cases involving increases in disability compensation, the effective date will be the earliest date at which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  Otherwise, the date of receipt of the claim will be the effective date.  As the claim was not received within one year of the date an increase in disability occurred, the date of the receipt of the claim is the effective date.  

To some extent, the Veteran appears to be raising an argument couched in equity.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Accordingly, the Board must, and has, decided this case based on the application of the law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].

The preponderance of the evidence is against the claim of entitlement to an effective date prior to December 11, 2006 for an increased rating of 90 percent for bilateral hearing loss, there is no doubt to be resolved; and an earlier effective date is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  
ORDER

An earlier effective date prior to December 11, 2006 for the 90 percent rating of bilateral hearing loss is denied. 




____________________________________________
Leonard Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


